Nichols, Chief Justice.
The appeal in this case is from a judgment holding Donald Ray Dutton, former husband, in contempt of court for failure to make payments to a named dentist for dental care for one of the couple’s children. The divorce decree provided in part that the appellant here "is further ordered to pay all medical, hospital and doctor bills for and on behalf of the minor children upon being presented with a bill for said service.”
The sole enumeration of error contends that the above-quoted language does not include dentist bills. The decision of this court in Rodgers v. Rodgers, 234 Ga. 463 (216 SE2d 322) (1975) held that almost identical language in that case included dentist bills. Accordingly, where as in this case, there is no transcript of the contempt hearing and the sole question is the interpretation of such language in the decree, the judgment of the trial court following the interpretation placed on similar language by this court in Rodgers, supra, must be affirmed.

Judgment affirmed.


All the Justices concur.